oO ON ODO oa F W DY =|

MN DP Ph Ph NM LP NM NM NO SS AS eS = es Ss Sse Ss = =
Oo NN OO Oo fF WwW NY | FD Oo WO NN DD a fF W NYO | OO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RANDY TY’RICE SHAW, Case No. EDCV 18-00176-CAS (JEM)

)
)
. )
Plaintiff, )

) ORDER ACCEPTING FINDINGS AND

V. ) RECOMMENDATIONS OF UNITED
) STATES MAGISTRATE JUDGE

MARY MITCHELL, et al., )
)
Defendants. )
)

 

Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
records on file, and the Report and Recommendation of the United States Magistrate

Judge. Plaintiff has filed Objections, and the Court has engaged in a de novo review of

 

those portions of the Report and Recommendation to which Plaintiff has objected. The
Court accepts the findings and recommendations of the Magistrate Judge.
IT IS ORDERED that: (1) Defendants’ motions to dismiss the First Amended

Complaint or, in the alternative, for summary judgment are GRANTED; and (2) Judgment

CHRISTINA A. SNYDER
UNITED STATES DISTRICT JUDGE

shall be entered dismissing the action with prejudice.

DATED: November 8, 2019

 

 
